Citation Nr: 0305630	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for blurred vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from January 
1962 to May 1966.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that, in part, denied 
the appellant's claims of entitlement to service connection 
for fibromyalgia and blurred vision.  

In August 1997, a hearing was held in New Orleans before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  
Thereafter, the Board remanded the case to the RO for 
additional development in June 1999; the RO has now returned 
the case to the Board for appellate review.

The Board notes that the June 1999 remand instructed the RO 
to issue a Statement of the Case (SOC) for the issue of 
entitlement to service connection for residuals of exposure 
to radiation.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO issued said SOC in November 2000.  The RO 
also informed the appellant that a substantive appeal was 
necessary in order to continue his appeal of that issue; 
however, the appellant did not submit a substantive appeal.  
Absent a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  Therefore, the only 
issues left before the Board are listed on the title page.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  Service medical records contain no findings or diagnoses 
of fibromyalgia, nor was any fibromyalgia demonstrated within 
one year of separation from active duty.


3.  The appellant currently suffers from fibromyalgia that 
was first demonstrated many years after service.

4.  There is no competent medical evidence of any nexus 
between the appellant's current fibromyalgia and his active 
service.

5.  Competent medical evidence documenting the existence of 
any current diagnosis of any disability involving blurred 
vision is not of record.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. §§ 3.303 (2002) and 3.307, 3.309; 67 Fed. Reg. 
67,792 (November 7, 2002).

2.  Blurred vision was not incurred in or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a))); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims of entitlement to service 
connection for fibromyalgia and blurred vision.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A.  Fibromyalgia claim.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and myelitis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309.

Review of the appellant's service medical records reveals 
that he suffered a transverse fracture of the left 
subcondylar area and a compound fracture of the left mandible 
in November 1965.  There was no diagnosis of, or treatment 
for, fibromyalgia or for neck or shoulder pain in the service 
medical records.  On physical examination for separation in 
April 1966, normal musculoskeletal findings were recorded.

The evidence of record reveals that the appellant was treated 
for fibromyalgia by VA and private physicians post-service.  
The earliest documented instance of a diagnosis of 
fibromyalgia occurs in a doctor's note at Abbeville General 
Hospital dated in June 1990.  The appellant thereafter 
received continued treatment for fibromyalgia from 1994 to 
the present.

The appellant testified at his August 1997 Travel Board 
hearing that his fibromyalgia is the result of trauma he had 
suffered in-service.  See Travel Board Hearing Transcript p. 
3.  He also testified that a brochure he had submitted into 
evidence indicates that fibromyalgia can be triggered by 
viral disease and that he had had a viral disease in 1990.  
See Travel Board Hearing Transcript p. 12.

The Board notes that, in the VA Form 21-526 the appellant 
submitted in June 1994, he did not claim service connection 
for fibromyalgia or for cervical spine pain.  He did claim a 
viral sickness that occurred in January 1990.  The discharge 
summary from the appellant's January 1995 VA hospital stay 
indicates that the appellant had reported a gradual onset of 
symptoms beginning in June 1994.  An April 1995 neurology 
evaluation report prepared for Social Security benefit 
purposes indicates that the appellant reported that his 
condition had started in June of 1994, but that he thought it 
had started back in 1990 when he had a virus.  A February 
1996 VA psychological evaluation note indicates that the 
appellant gave a history of good health until 1989 or 1990, 
when he had an infection that did not resolve for some time; 
this infection was finally diagnosed as respiratory 
syncytical virus (RSV).  After the viral infection resolved, 
he said that began to have pains in different places in his 
body.  A January 1997 VA neurology clinic note indicates that 
the appellant reported an onset of his fibromyalgia symptoms 
in 1990 with gradual weakness in his arms.  His previous 
medical history indicated an RSV infection in 1990.  (A 
doctor's note at Abbeville General Hospital dated in June 
1990 indicates that the appellant had had an RSV infection in 
January 1990.)  A September 1997 VA general note indicates 
that the appellant reported that he got an RSV infection in 
1990 that made him bedridden for five months and that, in 
June 1990, he was diagnosed with fibromyalgia that he 
attributed to the viral disease.  

Review of the medical evidence of record reveals that there 
has been medical disagreement over whether or not the 
appellant is even properly diagnosed with fibromyalgia.  It 
is thought that some, if not all, of his symptomatology is 
due to a conversion disorder or a somatization disorder.  
Furthermore, the most recent VA medical examination with 
review of the claims file resulted in an opinion that the 
appellant does not currently suffer from fibromyalgia and 
that the injury he suffered in 1956 had healed without any 
sequelae or complications.  The examiner concluded that the 
appellant's current disorder was a new onset and not related 
to service.  The examiner specifically discussed and rejected 
the opinion contained in the August 1999 VA examination 
report to the effect that the veteran's symptoms pertaining 
to the cervical spine and the shoulders "may be related to 
previous injury to cervical spine in 1965."

A private physician at the Freedman Clinic of Internal 
Medicine has submitted various written statements.  In a 
March 1996 written report, the doctor stated that the 
appellant had reported problems in 1990 after having had a 
viral syndrome and that these problems escalated in 1994.  
The doctor concluded that a diagnosis of fibromyalgia 
syndrome was reasonable.  In a July 1997 letter, the doctor 
stated that the appellant gave a history of assault on active 
duty that led to the development of pain in his neck and 
middle back and that, over time, he developed fibromyalgia.  
The doctor further stated that the appellant had a viral 
syndrome in 1990 that may have caused some of the problem.  
The doctor noted that the problems the appellant had 
developed with fibromyalgia can arise from chronic pain.  In 
May 2001, this doctor stated that the appellant has a 
reaction that is classical for conversion reaction, as well 
as severe fibromyalgia.

A July 1997 statement from a rheumatologist indicates that 
the appellant's present fibromyalgia could have developed 
from a traumatic injury in the past and that fibromyalgia can 
be caused by trauma such as a physical accident or stress.  
The Board notes that VA medical records dated in early 
February 1997 indicated that the appellant was involved in a 
motor vehicle accident in January of that year.

The Board notes that service connection may not be predicated 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Furthermore, a medical opinion expressed in terms of 
'may' also implies 'may not' and thus is too speculative to 
establish a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The evidence of record does not contain any 
competent medical evidence of record to the effect that it is 
at least as likely than not that the appellant's current 
fibromyalgia syndrome is related to his active service as 
opposed to his January 1990 RSV infection being the etiologic 
cause or trigger.  The medical opinions of record only state 
that 'fibromyalgia can arise from chronic pain' and that the 
appellant's 'present fibromyalgia could have developed from a 
traumatic injury in the past' and that 'fibromyalgia can be 
caused by trauma such as a physical accident or stress'; 
these opinions do not provide more than a speculative nexus 
between the claimed in-service injury and the present 
fibromyalgia syndrome.


In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
fibromyalgia had its onset during the appellant's active 
duty.  No fibromyalgia or complaint of neck or shoulder pain 
was noted in-service or at the time of separation.  There is 
no medical documentation until 1990 that the appellant was 
diagnosed with fibromyalgia.  He himself has stated that the 
onset of his fibromyalgia symptoms was related to his bout 
with a viral infection in 1990-almost twenty-five years after 
his separation from service.  There is no competent objective 
clinical evidence of fibromyalgia or myelitis to a 
compensable degree within one year of the appellant's 
separation from service.  Nor is there any competent 
objective medical opinion that the appellant's current 
fibromyalgia is related to his period of active service.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
fibromyalgia and his military service.  While the appellant 
has asserted that his current fibromyalgia had its onset 
during service, his assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, it is not shown that his 
current fibromyalgia syndrome is proximately due to, the 
result of, or aggravated by service or by a service-connected 
disease or injury.  In this regard it is noted that service 
medical records are negative for a diagnosis of fibromyalgia 
or cervical spine or shoulder joint pathology.  There is no 
medical opinion of record etiologically relating the 
appellant's current fibromyalgia syndrome to any in-service 
occurrence or event.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for fibromyalgia.  As such, the 
evidence is insufficient to support a grant of service 
connection for fibromyalgia.

B.  Blurred vision claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The appellant underwent a VA eye examination in November 
1994; he complained of blurring of his vision without glasses 
and said that it had been more so since June 1994.  The 
examiner noted that there was no direct history of injury to 
the eyes.  On physical examination, there was no diplopia and 
the field of vision of each eye was normal.  Both eyes showed 
early cortical changes.  The appellant demonstrated 
refractive error in each eye that was correctable to 20/20.  
The examiner rendered a diagnosis of early cataract in the 
form of cortical changes in both eyes.

During a VA medical examination in August 1999, the appellant 
complained of intermittent blurring of vision.  The examiner 
noted that the appellant's previous ophthalmologic 
examination had revealed only early cataracts.

More recently, the appellant underwent a VA eye examination 
in January 2001; the appellant complained of defective vision 
without glasses for many years.  He reported diplopia that 
lasted for two to three minutes and then resolved.  The 
examiner noted that there was no history of trauma to the 
eyes.  On physical examination, there was no diplopia and the 
field of vision of each eye was normal.  Both eyes showed 
early nucleus sclerosis and cortical changes.  The appellant 
demonstrated refractive error in each eye that was 
correctable to at least 20/20.  The examiner rendered 
diagnoses of refractive error and early nucleus sclerosis and 
cortical changes in each eye.

The medical evidence does not establish any current diagnosis 
of blurred vision or any findings in-service or post-service 
of any chronic blurred vision condition.  Review of the 
service medical records reveals that the appellant underwent 
a separation medical examination in April 1966.  On physical 
examination, the only finding relating to the appellant's 
vision was refractive error which he had exhibited prior to 
his entry into service (he reported that he had worn glasses 
since 1955) and which is not a disability for which service 
connection can be granted.  See 38 C.F.R. § 4.9.  The first 
mention of blurred vision occurred in June 1994, when the 
appellant submitted a VA Form 21-526 in which he claimed 
service connection for blurred vision that he indicated was 
first manifested in October 1993.  Review of the appellant's 
VA treatment records, dated between 1994 and 2002, reveals 
only sporadic complaints of, but no treatment for, blurred 
vision.  While the most recent VA records, dated from 
February 2001 to September 2002, reflect that the appellant 
was treated on multiple occasions for various complaints, not 
once was a diagnosis of blurred vision ever rendered, nor 
were any findings of a chronic blurred vision condition ever 
made.

Thus, none of the claims file records contain medical 
evidence showing any post-service diagnosis of blurred 
vision.  Hence the evidence cannot establish a causal 
connection between this claimed disability and service 
because there is no current diagnosis of the condition.

The Board notes that the written statements of the appellant 
that he suffers from blurred vision that is causally 
connected to his Navy service are not probative as there is 
no evidence in the record that the appellant has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Upon review of the record, the Board finds that there is no 
competent medical evidence of the existence any blurred 
vision or chronic condition of blurred vision during or 
subsequent to service.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current diagnosis of 
blurred vision or any findings of chronic blurred vision, the 
Board concludes that the appellant's claim for service 
connection for such is denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's service connection claims.  Since the 
preponderance of the evidence is against both of these 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
rating decisions, the associated SOCs and Supplemental 
Statements of the Case (SSOC) and the June 1999 Board remand.  
The March 2001 and October 2001 RO letters informed the 
appellant of the provisions of the VCAA.  The SSOC issued in 
October 2002 informed the appellant that the evidence of 
record did not show the existence of a relationship between 
service and the fibromyalgia or claimed blurred vision.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO obtained service medical 
records, post-service medical records identified by the 
appellant, as well as Social Security records and the 
appellant was afforded VA medical examinations, as well as a 
Travel Board hearing.  In addition, the appellant was 
informed about the provisions of the VCAA in the March 2001 
and October 2001 RO letters.  As noted by the appellant's 
representative in the VA Form 21-4138 submitted to the RO in 
December 2001, the RO sent the appellant a VCAA notification 
letter; the representative further stated that the appellant 
understood the evidence VA needed to support the claims, the 
evidence that VA would attempt to obtain, what evidence was 
already of record and what evidence he needed to furnish in 
connection with the claims.  The appellant has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the 
Board finds that VA has completed its duties under the VCAA 
and all applicable law, regulations and VA procedural 
guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
2002).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the two service connection 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.


ORDER

Service connection for fibromyalgia and blurred vision is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

